Title: To Alexander Hamilton from William Heth, 6 July 1794
From: Heth, William
To: Hamilton, Alexander



Shillelah [Virginia] 6th. July 1794

Accept, I pray you, my dear friend, of my sincerest congratulations, on your second, and complete triumph, over the invidious persecutions of a base faction. The report of the Committee of Congress, has turned out precisely, as your friends here, had predicted—“The more you probe, examine, & investigate Hamiltons conduct; rely upon it, the greater he will appear.” But it was a cruel thing in Congress, & some what unprecedented, I presume, to oblige your persecutors, & prosecutors, to sit as your Judges, and, what was more ill-natured, to compel them to make a Report: by which, they were obliged—d———d mortification, surely—to convict you, of purity of conduct, & unshaken integrity, and a constant watchfulness over the public interest. This was cursed hard upon them, to be sure. And how one of them, who had pledged himself to convict you of nothing less than “high crimes & misdemeanors” can get the better of his chagrine, or meet some of his credulous, & deluded constituents without shame & confusion, I am at a loss to account. Nothing surely, can carry him thro, but that consummate vanity and ambition, which first tempted him to make so unprovoked, & so unwarrantable an Attack. He has been completely mortified, at a public-meeting, in his own District, since his return. Instead of entertaining all companies, as heretofore, with declamations on the abuses in The Treasury Department; not a single syllable was uttered about Hamilton, or his conduct. He was “as mute as a fish.” No notice were taken of any of the toasts which he gave; while those given by Carrington, were huzzad and applauded. The report will be published in our papers: When the people at large, will find that, they have been shamefully imposed upon. For, when rightly informed, they will determine right. They will immediately discover, that it was impossible, for that mans hands ever to be soild with public money, who—they had been taught to believe, had appropriated thousands to the use of himself & his friends. They will find that an able & faithful servant, hath been vilely slanderd, & most cruelly calumniated. Seeing these things, they will naturally draw their own conclusions. The result very probably, may not turn out much to the advantage of the leader of the forlorn hope.
I am sorry, my dear sir, as a Citizen of the U. States, & a friend to our government to understand that you are preparing to retire. Your loss will be felt. But, as a private friend, I cannot but be pleased, at your endeavoring to find that contentment & happiness in private pursuits, which no public employment can possibly afford. And your constitution, must have recd. a shock, which will require time, much tranquility of mind, & cheerful company to restore. To compare small things with great, this is my case. The incessant application which I was obliged to pay to the duties of my office for the past 2½ years, has injured me more, than all the fatigues & hardships, which I experienced thro’ the late war. My whole nervous system is much out of tune—for tho’ I enjoy uncommon good health all the winter & spring, the summers heat, is more than I can stand. I expect to fly hence in a few days for the sake of a long ride, and to change my company, air, & climate. It is a mortifying reflection, after sacrificing one constitution in the public service, to find that the emoluments of office, for the last 12 Months, has little more than defrayed the expences of it—while others, in the same line, enjoy very fat & shameful sinecures.
I am, my dear sir, with the purest sentiments of friendship & affection   Yrs

W Heth
Colo A. Hamilton

